Bynum, J.
The defendants, with others, are indicted for a riot. If the indictment had stopped short of the charge, that being so riotously assembled, the defendants “ with sticks and : stones did follow and pursue one David Tallent, for the purpose of assaulting and beating .him, to the terror of said Tal-*67lent and the good citizens of the State, then and there being •and residing,” it would have been insufficient. Every indictment is a compound of law and fact, and it is essential that ‘ the special manner of the whole fact must be set forth with such certainty that it may judicially appear to the Court that the indietors have not gone on insufficient premises.” State v. Fitzgerald, 1 D. and B. 408; State v. Haithcock, 7 Ired. 52.
But when the indictment charges the armed pursuit of Tal-lent by a multitude, with the purpose and intent to assault and beat him, to his terror, it does charge facts, which the Court can see upon inspection, constitute the crime alleged. Eor it is not necessary to constitute a riot, that the facts charged should amount to a distinct and substantative indictable offence. It is sufficient to complete this offence, that the facts charged shall constitute an attempt to commit an act of violence, which, 'if completed, would be an indictable offence. So, it is immaterial in our case, whether the facts set forth constitute an assault or. an attempt to assault David Tallent, for the multitude, the unlawful purpose, the arms and the attempt to assault, constitute the crime, as a conclusion of law.
There is no error.
Pee Cueiam. Judgment affirmed.